Citation Nr: 0911257	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-23 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
epilepsy.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.R.



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to March 
1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied service connection for 
epilepsy and bipolar disorder because evidence received was 
not new and material.  

The Veteran testified at an August 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issue of entitlement to service connection for bipolar 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 1989 rating decision, the RO 
denied service connection for a seizure disorder and a 
nervous condition.   

2.  Evidence received since the January 1989 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for epilepsy, diagnosed as a 
seizure disorder.

3.  In an unappealed January 1991 rating decision, the RO 
most recently denied service connection for a nervous 
condition finding that new and material evidence had not been 
submitted to reopen the previously denied claim.   

4.  Evidence received since the January 1991 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for bipolar disorder, 
previously claimed as a nervous condition.

5.  The Veteran's claimed epilepsy, currently diagnosed as a 
seizure disorder, is not shown to be etiologically related to 
active service.  


CONCLUSIONS OF LAW

1.  The January 1989 rating decision which denied service 
connection for a seizure disorder is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the January 1989 
rating decision is new and material; the claim for service 
connection for epilepsy, diagnosed as a seizure disorder, is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 
20.1105 (2008).

3.  The January 1991 rating decision which found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a nervous condition is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).

4.  The evidence received subsequent to the January 1991 
rating decision is new and material; the claim for service 
connection for bipolar disorder, previously claimed as a 
nervous condition, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 
3.309, 3.317, 20.1105 (2008).

5.  Epilepsy, currently diagnosed as a seizure disorder, was 
not incurred in or aggravated by active service nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

In an October 2005 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The October 2005 
letter also provided the Veteran with notice in regard to new 
and material evidence.  A March 2006 VCAA letter provided the 
Veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private 
treatment records, lay statements, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that a VA examination is not 
necessary as to the issue of epilepsy.  As the Board will 
discuss below, there is no medical evidence that suggests a 
nexus between epilepsy and service or credible evidence of 
symptomatology in service.  Absent evidence that indicates 
that the Veteran has a current claimed disability related to 
symptoms in service, the Board finds that a VA examination is 
not necessary for disposition of the claim.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection for a "chronic disease," 
such as epilepsies, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2008).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).


1.  New and Material Evidence 

The RO previously considered and denied the Veteran's claim 
for service connection for a seizure disorder in a January 
1989 rating decision.  The RO previously considered and 
denied the Veteran's claim for service connection for a 
nervous condition in January 1989 and January 1991 rating 
decisions.  The Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2008).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

The last final rating decision denying service connection for 
a seizure disorder was in January 1989.  In that decision, 
the RO denied the Veteran's initial claim for service 
connection because the Veteran was shown to have seizures 
since childhood.  The last final rating decision denying 
service connection for a nervous condition was in January 
1991.  Service connection was denied because the claimed 
condition was not shown by evidence of record and as such, no 
new and material evidence had been received sufficient to 
reopen the Veteran's claim.  Evidence of record at the time 
of the January 1989 and January 1991 rating decisions 
included the Veteran's service treatment records and an 
October 1988 VA hospital discharge summary.  The Board finds, 
therefore, that new and material evidence must show that 
epilepsy was incurred in service (or shown to a compensable 
degree within one year of service) or aggravated in service, 
and for the psychiatric disorder claim, must establish a 
current psychiatric diagnosis.  

Evidence pertinent to the Veteran's claim, received 
subsequent to the prior final rating decisions, includes (1) 
private treatment records dated from 1983 to 2006; (2) VA 
treatment records dated from 1988 to 2008; (3) lay statements 
submitted by the Veteran; and (4) a Board hearing transcript.  
This evidence is new in that it has not been previously 
submitted.

The Board finds that the new evidence submitted is material.  
Additional medical evidence shows that the Veteran has a long 
history of seizure disorder.  The Veteran has reported that 
he experienced two seizures in service and was first made 
aware of epilepsy in service.  Additional medical evidence 
confirms the Veteran's diagnosis of bipolar disorder.  The 
Veteran has reported that he experienced depression after a 
surgery in service, and that his bipolar disorder first 
manifested at that time.  He indicated that because of his 
psychiatric disorder, he was transferred from platoon to 
platoon, and began receiving unsatisfactory proficiency 
marks.  The Board notes that evidence is presumed to be 
credible for the limited purpose of determining whether the 
case should be reopened.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The Board finds that the new evidence, when considered with 
previous evidence of record, raises a reasonable possibility 
of substantiating the Veteran's claim.  Accordingly, the 
Board finds that the Veteran has submitted new and material 
evidence sufficient to reopen claims of entitlement to 
service connection for epilepsy and bipolar disorder.  
Further, the Board may proceed with a merits adjudication of 
the Veteran's claim on this issue as the RO reopened and 
ultimately denied this claim on the merits.  As such, the 
Board may do likewise, without prejudicing the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

However, as explained in the REMAND below, further 
development is necessary before the Board can address the 
merits of the Veteran's claim for service connection for 
bipolar disorder.  


2.  Epilepsy 

Service treatment records contain no complaints, diagnoses, 
or treatment relating to epilepsy or seizures in service.  A 
June 1972 enlistment examination does not reflect any 
problems relating to epilepsy, and the Veteran denied 
epilepsy or fits on a June 1972 report of medical history.  
The Veteran also denied having epilepsy or fits on a report 
of medical history at the time of his February 1973 
separation examination.

An October 1988 VA hospital discharge summary shows that the 
Veteran was seen in the emergency room with a history of one 
episode of generalized seizures.  He was admitted for two 
weeks.  The Veteran was noted to have a known history of 
seizure disorder since childhood.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions." Id. at (b)(1).  Although the 
October 1988 VA hospital discharge summary notes a history of 
seizure disorder since childhood; there was no objective 
evidence of a seizure disorder or any related complaints at 
the time of a June 1972 enlistment examination.  As such, the 
Board finds that the presumption of soundness applies in this 
case.

VA and private treatment records dated from 1983 to 2008 
clearly show that the Veteran has a currently diagnosed 
seizure disorder.  

Medical evidence of record shows that the Veteran has a 
history of seizure disorder; however, it is unclear from the 
record when this disorder manifested.  The Veteran has 
reported in various lay statements, including during his 
Board hearing, that his seizure disorder started while he was 
in service.  He reported that he had approximately two 
seizures in service and that there were no witnesses.  He 
stated that he informed his Sergeant, but was not referred 
for sick call.  

During an October 1988 VA hospitalization, the Veteran was 
noted to have a history of seizure disorder since childhood.  
Additional VA treatment records dated in October 1988 show 
that the Veteran has had reported a history of seizures 
dating back 21 years, since 1967.  The Veteran also reported 
in October 1988 that he had seizures since 1973; and reported 
having seizures dating back two years to 1986.  The Veteran 
was seen in at the VA mental hygiene clinic in November 1988.  
At that time, he reported a history of seizure disorder since 
1984.  A March 1989 note shows that the Veteran reported that 
his seizures manifested around 1974.  A more recent August 
2005 treatment note shows that the Veteran reported that he 
had seizures since 1971.  A June 2007 note indicates a 
history of seizures since 1972.  An April 2008 note shows 
that the Veteran reported having seizures since 1973, but the 
physician noted that he had also reported that his seizures 
started in 1971.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Once evidence is 
determined to be competent, the Board must determine whether 
such evidence is also credible.  See Layno, supra.  

In this case, a seizure may generally be observable and 
identifiable by lay persons, and the Veteran may provide lay 
testimony on this issue.  However, the Board finds that this 
particular Veteran is either not competent, or not credible 
in his reports that a seizure disorder began in service.  
During the course of his medical treatment from 1988 to 2008 
and in lay statements in support of his claim, the Veteran 
has reported that his seizure disorder started in childhood, 
in service, in 1967, 1971, 1972, 1973, 1974, 1984, and 1986.  
Based on these widely varying accounts, particularly notable 
in the Veteran's medical treatment records, the Board finds 
that it is not possible to determine when the Veteran's 
seizure disorder actually began.  Because the Veteran's lay 
testimony is not credible evidence of symptomatology in 
service, the Board finds that additional competent evidence 
of in-service incurrence is necessary in this case.  

Service treatment records do not reflect epilepsy or seizures 
in service, and the Veteran denied a history of epilepsy or 
fits at the time of his separation from service.  The 
earliest medical evidence of a diagnosed seizure disorder was 
in 1988.  Finally, there is no competent medical evidence 
which establishes a nexus between the Veteran's current 
seizure disorder and service.  Therefore, the Board finds 
that service connection for epilepsy, diagnosed as a seizure 
disorder, is not warranted.  


C.  Conclusion

Although the Veteran has a seizure disorder, the Veteran's 
claimed epilepsy was not incurred or aggravated in service, 
no nexus has been established between the Veteran's current 
disability and his military service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the Veteran has epilepsy, diagnosed as a seizure 
disorder, etiologically related to active service.  The 
appeal is accordingly denied.  In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b) regarding benefit of the doubt, but there is not such 
a state of equipoise of positive and negative evidence to 
otherwise grant the Veteran's claim.


ORDER

Service connection for epilepsy is denied.

The claim of entitlement to service connection for bipolar 
disorder is reopened, and to this extent only, the appeal is 
granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

During the Veteran's Board hearing testimony, he indicated 
that his bipolar disorder first manifested in the form of 
depression after a testicular surgery in service.  He 
indicated that because of his psychiatric disorder, he was 
moved from platoon to platoon, and began receiving 
unsatisfactory performance marks.  

Because the Veteran's service personnel records may contain 
probative evidence in this regard, the RO should obtain those 
records and associate them with the claims file.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2008).  A medical examination or medical 
opinion may be deemed necessary where the record contains 
competent medical evidence of a current diagnosed disability, 
establishes that the Veteran suffered an event, injury or 
disease in service, and indicates that the claimed disability 
may be associated with the established event, injury or 
disease in service.  See Id; McLendon v. Nicholson, 20 Vet 
App. 79, 83 (2006).  

The RO should take any additional development as deemed 
necessary.  If the evidence including that obtained pursuant 
to this remand shows that the Veteran's bipolar disorder may 
be related to service, and the RO finds that a VA examination 
is necessary for disposition of the claim, the Veteran should 
be afforded such.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
service personnel records and associated 
them with the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be 
added to the claims file.

2.  After all available evidence has been 
associated with the claims file; the RO 
should review the evidence and determine 
if further development is warranted.  The 
RO should take any additional development 
as deemed necessary.  If the RO finds 
that a VA examination is warranted, the 
claims folder should be made available to 
the examiner for review prior to 
examination.  The examiner should state 
whether it is at least as likely as not 
that bipolar disorder was incurred in 
service, and should provide a complete 
rational for his or her opinion.

3.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence. 
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


